Title: From Thomas Jefferson to Stevens Thomson Mason, 11 October 1798
From: Jefferson, Thomas
To: Mason, Stevens Thomson


          
            Dear Sir
            Monticello Oct. 11. 98.
          
          I recieved lately a letter from mr Callender to which the inclosed is an answer. after perusing it, be so good as to stick a wafer in it and (after it is dry) deliver it. you will percieve that I propose to you the trouble of drawing for 50. D. for mr Callender on my correspondent in Richmond, George Jefferson, merchant. this is to keep his name out of sight. make your draught if you please in some such form as this ‘Pay to —— or order [or ‘Send me in bank bills by post] 50. Dollars on account of Thomas Jefferson according to advice received from him &c.’ I shall immediately direct him to pay such a draught from you, without mentioning to him the purpose.
          I have to thank you for your favor of July 6. from Philadelphia. I did not immediately acknolege it, because I knew you would be come away. the X.Y.Z. fever has considerably abated through the country, as I am informed, and the Alien & Sedition laws are working hard. I fancy that  some of the state legislatures will take strong ground on this occasion. for my own part I consider these laws as merely an experiment on the American mind to see how far it will bear an avowed violation of the constitution. if this goes down, we shall immediately see attempted another act of Congress declaring that the President shall continue in Office during life, reserving to another occasion the transfer of the succession to his heirs, and the establishment of the Senate for life. at least this may be the aim of the Oliverians, while Monk & the Cavaliers (who are perhaps the strongest) may be playing their game for the restoration of his most gracious majesty George the third. that these things are in contemplation I have no doubt, nor can I be confident of their failure, after the dupery of which our countrymen have shewn themselves susceptible.
          You promised to endeavor to send me some tenants. I am waiting for them, having broken up two excellent farms with 12. fields in them of 40. acres each, some of which I have sowed with small grain. tenants of any size may be accomodated with the number of fields suited to their force. only send good people and write me what they are. Adieu.
          Your’s affectionately
          
            Th: Jefferson
          
        